DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This is a Corrected Notice of Allowance to correctly indicate the allowability of claims 1, 4, 8-10, 12, 13 and 16-17, per PTO-37. 
In response to Office action mailed 03/04/2020, Applicants amended claims 1, 4, 8-10, 12, 13 and 16-17, and cancelled claims 2-3, 5-7, 14-15 and 18-20 in the response filed 12/16/2020.
Claim(s) 1, 4, 6-13 and 16-17 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1, 4, 6-13 and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claim 1 to include the allowable subject matter of claim 7 and applicable intervening claims 2, 3, and 6. 
Claim 9 has been rewritten into independent form to include all of the features of base claim 1 and intervening claim 2. 
Applicant has amended independent claim 13 to include the allowable subject matter of claim 15 and intervening claim 14. 
Applicant has amended independent claim 17 to include the allowable subject matter of claim 19 and intervening claim 18. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895